DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-14 are pending.  Claims 1 and 14 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claims 1-14 are directed to unclear and indefinite “… system … comprising… a system for carrying the bleach…”.  Describing a system with another system is unclear and indefinite.  For purposes of examination, a portable bleach container would encompass the claim language.
	Claim 3 recites, “The stain removal system as claimed in any claim 1,…”  This is unclear and indefinite.  For purposes of examination, Examiner has interpreted dependency on claim1.
Claims 4 and 6 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is indefinite when the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 4 recites the broad recitation power larger than 50mW, and the claim also recites power larger than 500mW which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt Regarding whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Also, claim 6 recites distance less than 5cm, and the claim also recites distance less than 10cm, which makes the scope of the claim language unclear and indefinite.  
	Claim 8 is dependent on claim 1 requiring the bleach to be in liquid form and then in claims 8-9 the bleach becomes solid?  This is unclear and indefinite.  
	Claims 10-11 are grammatically incorrect ie “…being taken amoung:…” leading to unclear and indefiniteness.  For purposes of examination, the system has a heater fan or infrared lamp to heat the water.
	Claim 12 is unclear and indefinite if the system is corresponding or if the system is a cordless device.  For purposes of examination the system is a cordless device.
	Claim 13 is to a cartridge dependent on claim 1 system.  This is unclear and indefinite.
	Finally claim 14 is unclear if the step of retrieving the bleach chemical from the bleach cartridge is a step of changing out the old used cartridge with a new bleach filled cartridge or if the step of retrieving is the step of getting a bleach cartridge from storage?  The metes and bounds of the term ‘retrieving’ along with the rest of the words in this claim, make the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Smit-Kingma, et al. (WO2004/053220 A1) in view of Irvine (US20040231061A1).
	Smit-Kingma, et al. (WO2004/053220 A1) teach a stain removal method and apparatus (encompassing the claimed ‘system’) for treating a stained area on a cloth. See abstract.  Smit-Kingma, et al. teach that the bleach is applied to the stained area under a liquid form; and specifically teach one of ordinary skill to test for bleach sensitivities on page 1, lines 6-23 and claim 7.  	Claim 1 limitation to a light source for generating light radiation over the stained area is met by Smit-Kingma et al. teaching illuminating the surface of a soiled textile article with electromagnetic radiation comprising a spectral range suitable to create sample spectral data for subsequent comparison. See page 2, lines 10-20 defining wavelength ranges in the claimed blue spectrum (ie 450-495nm), see page 2,ln.19.  It is the Examiner’s position that the prior art on page 2 guides one of ordinary skill to the claim 3, wherein said light source is adapted to generate said light radiation in a blue spectrum. 
	Smit-Kingma, et al. do not teach the claim 1 limitation to a container for containing a bleach chemical, wherein the container is a removable cartridge.  
	Irvine (US20040231061A1) teach it is well established in the art to use peroxide bleach (abstract) in solid form (0004) on clothing while it is being worn. And [0062] describes commonly known cartridge based applicators encompassing the claimed container in similar portable stain removers.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bleach applicator cup in the stain remover of Smit-Klingma with the claimed removable bleach cartridge as taught by Irvine because Smit-Klingma et al. guide one of ordinary skill to use peroxide bleach in combination of illuminating the surface of a soiled textile article with electromagnetic radiation in general and Irvine teach the claimed removable cartridges of bleach formulations are effective applicators in portable stain removers.  
	One of ordinary skill is motivated to combine the teachings of Smit-Kingma and Irvine since both are in the analogous art of portable stain removers in general. 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 9,320,580 B2) in view of Smit-Kingma, et al. (WO2004/053220 A1).  
	Montgomery (US 9,320,580 B2) teach a handheld instrument with a bleach applicator reservoir for whitening which instrument encompasses the system of claim 1.  See title, abstract, and figure 1.
	Regarding claim 2 limitation to wherein said light source is a light emitting diode (LED), see the abstract teaching A hand-held, ergonomic instrument with an LED that emits actinic light in visible wavelengths mounts a replaceable applicator cup with a reservoir for a tooth whitening composition held in place against a user's tooth during a whitening procedure. Actinic light is directed onto the tooth surface through a window in the cup and the tooth whitening composition substantially without attenuation, delivering at least about 100 milliwatts per square centimeter of light energy to the tooth surface.  It is the Examiner’s position that this encompasses the limitation to claim 4 wherein said light source has a power larger than 50mW. Regarding claim 3, Montgomery et al. teach specifically a royal blue light emitting diode. See col.18, ln.51
	Regarding claim 5, see the figure 1, explicitly teaching wherein the light source is arranged at a front end of the stain removal system. See also col.15, 27 teaching that figure 2, neck portion 14 holds the light source which is the front end of the device.  
	Regarding claim 6, wherein the distance between center central part of the light source and center central part of the front end of the system has a value less than 10 cm. is met by the explicit teaching in figures 2 and 5 where the neck portion 14 is less than 10 cm away from the central part of the front end being between 144 and 146.  See also col.6,ln.45 describing a distance within 10 mm.
	Regarding claim 7, wherein said system for carrying the bleach chemical comprises: - a tube and a valve arranged along said tube, and - a tube and a pump arranged along said tube, see the figure 3A teaching a flange 70 (valve) arranged along tube 68.  And while Montgomery does not use the term ‘pump’ as required in claim 7, one of ordinary skill is reasonably guided to a pump by Montgomery teaching in col.21,ln.1-5 that the formulation is replenished either refilling the applicator cup in general.
	Regarding claim 8, wherein said container is adapted to contain a liquid bleach chemical or a solid bleach chemical, Montgomery et al. teach a stain removal system that uses a formulation that can be a bleach gel or paste or liquid.  See col.1,ln.60-62.  	Regarding claim 9, wherein said system further comprises a water reservoir and a water path for carrying water into the container to dissolve the solid bleach chemical is described in col.2,ln.10-30 teaching the peroxide is mixed with water.
	Regarding the heat sink of claim 10, see col.15,ln.25-45.  
	Regarding the infrared heating system of claim 11 see col.3,ln.32.
	Montgomery et al. does not use the term “cordless” as is required in claim 12, however, one of ordinary skill can envisage a cordless device as claimed from the figures not having any cords.
	Montgomery et al. does not use the term “cartridge” for the container for containing a bleach chemical, the cartridge being adapted to cooperate with a stain removal system as required in claims 1 and 13, however the reservoir of Montgomery contacts the tooth with the bleaching chemical and the light source.  See col.6,ln.40-50. And col.21,ln.1-5 describes that the applicator cup (holding the bleaching formulation) can be attached and detached when the formulation is finished. It is the Examiner’s position that the applicator cup of the prior art encompasses the metes and bounds of the claimed cartridge.  
	Montgomery teaches a stain removal device for teeth and does not teach a stain removal system for cloth as is required by claims 1 and 14. 
	Smit-Kingma, et al. (WO2004/053220 A1) is relied upon as set forth above.  Specifically, Smit-Kingma, et al. teach that fabric can have stains removed with a handheld stain removal system comprising bleach and light in general. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Montgomery and apply the dental stain remover of Montgomery as a stain remover on a cloth as claimed because Smit-Kingma guide one of ordinary skill that stained cloth can be treated with a stain remover providing both bleach and light to the cloth for cleaning treatment in general and Montgomery establish the claimed handheld bleach and light stain removers are known devices to effectively remove stains in general.  One of ordinary skill is motivated to combine the teachings of Smit-Kingma and Montgomery since both are in the analogous art of portable stain removers using bleach and light. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so Regarding prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,947,660 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,947,660 B2 encompass a device having the same limitations of the system of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761